﻿110.	 Mr. President, allow me to convey to you warmest congratulations on behalf of my delegation and on my own behalf on the occasion of your unanimous election to the presidency of the thirty-second session of the General Assembly.
111.	Your well-deserved election is a recognition by the world community of the active part unceasingly played by your country in the international arena. Your personal qualities are an added guarantee of the success of the current session.
112.	May I also extend my congratulations to all your fellow officers, whose collaboration will be of great value to the presidency.
113.	I should like, too, to take this opportunity to thank and congratulate your predecessor, Mr. Amerasinghe of Sri Lanka, for highly skilful and successful conduct of the deliberations of the last session.
114.	Beside you, Mr. President, there sits a man who brings you inestimable and invaluable co-operation. I am referring to Mr. Kurt Waldheim, the Secretary-General, whose dedication to the exalting task of seeing the principles and ideals of our Charter triumph justifies all the hopes that the international community has placed in him.
115.	It is not without considerable feeling that my delegation noted the disturbing conclusions of the report of the Secretary-General concerning the question of peace throughout the world, because international peace, security and co-operation in sovereign equality are the major objectives of our Charter. I therefore wish to review briefly under these three headings the events that have occurred in the world since our last meeting here in New York.
116.	With respect to peace in the world, two major topics occupy the attention of my delegation, namely, the Middle East question and the situation in southern Africa. The situation in the Middle East remains a hot-bed of tension in that part of the world and a very serious threat to international peace and security. The Middle East crisis in all its essence and in all its manifestations is, as we cannot deny, so highly complex that it makes difficult any search for an equitable and just solution likely to satisfy all the parties concerned.
117.	At each session of the General Assembly my delegation expresses its concern on the subject. On 4 October 1973, speaking from this same rostrum, President Mobutu Sese Seko of Zaire stated:
"In the Middle East there exist three kinds of reflexes: the reflex of fear, for the Israeli people; the reflex of despair, for the Palestinian people; and the reflex of humiliation for the Arab people."
118.	My country is convinced in its view that all peoples in that region have the right to a life of dignity and to the respect of their fundamental and undeniable rights, whether they be Israelis, Palestinians or Arabs.
119.	In my delegation's view the Middle East crisis is mainly the problem of what is to be the fate of the Palestinians. But each of the parties concerned must make an effort to rise above the past; otherwise it will be extremely difficult to arrive at a solution of this crisis. It is the imperative duty of our Organization and its Members to assist them in that task. In this connexion, and given the difficulties of the task, it would appear that Security Council resolutions 242 (1967) and 338 (1973) can serve as a basis for fruitful negotiations. Since the last session of the General Assembly we have noted that the parties concerned have taken numerous stands. It would appear that there is, despite everything, a ray of hope for the resumption or possible resumption of the Geneva Conference with the participation of all the interested parties.
120.	For my delegation, three fundamental conditions, without which no durable solution of the Middle East crisis is possible, must be fulfilled: first, the evacuation by Israel of all the Arab territories occupied since 1967; next, the right of the Palestinian people to a homeland, self-determination and independence and, finally, the right for all States in the region to exist within recognized frontiers, including the State of Israel itself.
121.	With the accession of Djibouti to independence, Africa could have been wholly liberated were it not for the fact that there remains in the southern part of our continent a colonial situation of a special nature which is altogether ignoble and intolerable. In southern Africa, in fact, apartheid and racial discrimination have been raised to the status of a political doctrine; a white minority has usurped all political and economic rights to the detriment of the black majority.
122.	The illegal presence of South Africa in Namibia, notwithstanding the relevant resolutions of the United Nations and all the advisory opinions of the International Court of Justice, is a constant and permanent challenge to the international community. South Africa must return that Territory to the United Nations without delay and respect its territorial integrity. It is urgent that SWAPO, which was recognized as the legitimate representative of the Namibian peoples, should take into its hands the destiny of that Territory. The international community can no longer tolerate the tergiversations or dilatory manoeuvres so dear to the racist Pretoria regime. The regrettable situation that prevails at present in Zimbabwe is the outcome of over 12 years of stubbornness on the part of the Ian Smith clique.
123.	President Obasanjo of Nigeria during his visit- to the Republic of Zaire and President Mobutu both recognized that the Anglo-American plan, if it was correctly applied with the utmost good faith, would constitute a positive step and important stage for the peaceful settlement of the crisis in Zimbabwe, and that in that sense the plan should therefore be encouraged. My delegation nurtures the hope that the negotiations to be opened between the parties concerned will allow for the establishment in Zimbabwe of a government by the legitimate, militant majority.
124.	We are gratified at the adoption by the Security Council on 29 September last of resolution 415 (1977), requesting the Secretary-General to appoint a United Nations representative to the British Resident Commissioner in Zimbabwe. We are happy to note that all the parties concerned, those mainly interested in the problem, have endorsed that resolution. Since then, my delegation has been hoping that all will prove their goodwill and show their good faith in order to give the Secretary-General the necessary co-operation for the proper implementation of that resolution. In particular, my delegation would ask all those who, from far or near, exert some influence on the rebel Ian Smith to dissuade him from hindering the strict Implementation of that resolution. Among the friends of Ian Smith we must mention first Vorster, the champion of apartheid. The heinous policy of apartheid in South Africa has always been condemned by the entire international community because it constitutes, as we have repeatedly stated, a crime against humanity. We cannot but continue to condemn vehemently all the barbarous acts perpetrated against African patriots from Sharpeville to the cowardly murder of Steve Biko, because there is no doubt that the unclear circumstances surrounding his death leave no doubt as to the nature of his passing. My delegation bows to the memory of that worthy son of struggling Africa, How can we fail to condemn once again the negative attitude of the South African racists who have always flouted all the relevant resolutions of our Organization, thus defying world public opinion?
125.	Today, still defying that opinion and despite all attempts to dissuade it, South Africa apparently is getting ready to test an atomic bomb. If that bomb does not yet exist, South Africa is on the point of possessing it. How did it obtain it? What is it to be used for? Surely against the freedom fighters. Is it, then, a weapon for blackmail? Yes, in one sense. But it so happens, and this is an important point, that we are faced with a serious threat to the African countries which help and assist the liberation movements engaged in the struggle for a just cause.
126.	We said a moment ago that the system of apartheid had not found any other defenders in the world than its own authors, because as far as we know, everyone here and all States without exception condemn this shameful practice.
127.	Now, those who, in one way or another, from near or far, assist South Africa in providing itself with this highly deadly weapon, are contradicting themselves because they cannot honestly condemn apartheid while at the same time agreeing that the South African regime should have such powerful means to continue its policy.
128.	In any event, with South Africa's acquisition of an atomic bomb the already precarious balance of forces in that part of Africa is seriously upset. We must restore that balance, even at the price of a pact with the devil.
129.	The desire to maintain the balance of power between States led the United Nations system to concern itself with disarmament. Many meetings and conferences were devoted to the subject. But we must admit that the results thus far have been very meagre. Questions of disarmament are of interest to us all, the large, the medium and the small countries, because of the nefarious consequences of nuclear weapons for the world. Thus the $350 billion spent by the rich States in armaments represents a true squandering of resources of which the rest of mankind is dangerously deprived. We must therefore consider disarmament a benefit for all.
130.	Moreover, the Treaty on the Non-Proliferation of Nuclear Weapons, of which one hears so much, could not be an end in itself. Such a conception would leave in the hands of those who have the atomic bomb an intolerable instrument of blackmail since they consider themselves to be the tutors of other States. The non-proliferation Treaty must be regarded as an important step, it is true, along the road to general and complete disarmament, which must lead to the disarmament of minds.
131.	In fact, peaceful relations are one of the aims and objectives of our Organization's Charter, which, moreover, prohibits recourse to force in the settlement of international conflicts. That is why Zaire spoke out in favour of the adoption by the international community of a draft treaty on the subject, a draft treaty submitted last year by the Soviet Union and designed to remind us constantly of our obligations vis-à-vis peace, international security, non-interference in the affairs of other States, and the need for dialogue and international co-operation. This last subject is one of the cardinal points of my country's foreign policy.
132.	Article 77 of our Constitution states:
"In order to promote African unity, in particular, the Republic [of Zaire] may conclude treaties and association agreements which may entail the partial surrender of its sovereignty."
African unity is something that Zaire continues not only to believe in but also works to consolidate. As the Manifesto of Nsele, the charter of our national party, states:
"Africa must come forward as a block in international dialogues. The Popular Revolutionary Movement supports and will support with all its strength a policy of African solidarity through its effective contribution to the Organization of African Unity."
After all, are not many of our problems in reality African problems? Beyond the frontiers, the hand of the Republic of Zaire will always be held out in order to encourage similar attitudes among our African brothers. Zaire is in the centre of Africa and cannot shirk its mission, that of acting as a link between its brother States in the north and in the south, in the east and in the west.
133.	I now wish to take up questions of trade and the problems of development and co-operation at the world level. The most remarkable aspects of world trade in the last three years have been inflation, the upheavals in the international monetary system, the energy crisis and the deterioration in the balance of payments of most of the developing countries, especially the least advanced and the poorest.
134.	The accumulation of oil revenues which we see among some of our brothers in the process of development cannot in any way be interpreted as an improvement of the economic situation of the developing countries. It simply emphasizes, we think, the primary importance of oil at the technological level at present attained in the exploitation of natural resources in the world. But at the same time, it highlights the vulnerability of those economies that are based on the export of a single commodity.
135.	Thus, the efforts at the world level to improve the generalized system of preferences are still timely, as are also those to improve the purchasing power of the export earnings of primary commodities, to fight against resurgent protectionist measures and other non-tariff barriers, and to transfer to the developing countries part of the structures for the processing of raw materials. None of the meetings and conferences held throughout the last year in New York, Geneva, Nairobi or elsewhere in the world has brought even the beginning of a solution to these problems.
136.	In the field of economic and- social development, may I be permitted to emphasize the concern of my delegation about the apathy of the world community concerning the practical application of the international measures advocated by our Organization.
137.	This is why my delegation shares the concern of the Economic and Social Council over the lack of progress in the implementation of resolutions adopted at the sixth and seventh special sessions of the General Assembly, the Lima Declaration and the decisions reached at the fourth session of UNCTAD in Nairobi. Because at each of these meetings the international community has endorsed all these decisions, we believe it is urgent that our Organization make efforts to fill the gaps we have witnessed in the achievement of the aims, and objectives of the International Development Strategy for the Second United Nations Development Decade. Item 67 of our agenda, we are gratified to see, will offer us an opportunity to tackle this problem in detail.
138.	As we all know, the-accumulation of decisions that are not implemented blocks the whole mechanism of the United Nations. It is more than high time not only to be realistic, but also to show loyalty and sincerity and to live up to one's word.
139.	No one questions the fact that the importance of a country is gauged among other things in terms of its technical achievements.-In fact it is through these means that man can expect to dominate the world and improve the fate of his fellow men. In our view-and this is almost a glimpse of the obvious—the economic and social development of under-developed countries will only become a reality when they have really made some technological achievements. The developed countries know they should not continue to shirk their international obligations in this field.
140.	This aspect of development places us squarely in the field of industrialization—in other words, the field of action of UNIDO.
141.	We can congratulate ourselves on the positive efforts made by the secretariat of UNIDO to achieve the implementation of the Lima Declaration and Plan of Action. The lack of progress in this field is explained frequently by reason of the very limited participation of most of the Member States.
142.	Since we are speaking of co-operation, we should also like to express 'our regret at the negative results of the resumption of the Assembly's thirty-first session to evaluate the results of the Paris Conference on International Economic Co-operation, on which our country had placed so many hopes, taking into account the financial and intellectual efforts made by the participants, and which has enabled us in some fields to consider in detail the aspects of technical and political co-operation. That session afforded us an opportunity to understand each other better. The deadlock at the thirty-first session with regard to the Paris Conference appears to be explained by the fact that perhaps no one wanted to attribute to the North-South dialogue the role that it could not play—that of somehow performing miracles.
143.	We would hope that the failure of the resumption of the thirty-first session will in no way cancel out the commitments assumed by the developed countries in Paris. Let us recall that those countries agreed to carry out negotiations on the establishment of a common fund for primary commodities, and that they committed themselves to create a special fund to assist the poorest countries and said they were ready to reflect on the need to assist the African countries in solving their problems of infrastructure, transportation and communication.
144.	The session that ended on 19 September last highlighted the urgent need for the international community to show imagination in order to obtain a triple objective: first, to define clearly and unequivocally the aims and objectives of action to be undertaken within the framework of the inauguration of a new international economic order; next, in my delegation's view, to adopt measures for the achievement of those aims and objectives; and lastly, to keep alive the flame of dialogue between developed and developing countries.
145.	It is with an invitation that I should like to end this review of world economic and trade problems: an invitation to the international community to pay more attention to the lack of progress in the implementation of the relevant resolutions on the economic development of the developing countries. This community should resolutely engage in the task of filling the gaps that we note in the fulfilment of the aims and objectives of the International Development Strategy. We must, finally, step up our dialogue and negotiations in different United Nations bodies in order to establish a more just and equitable international economic order.
146.	Before concluding I should like briefly to recall the encouraging results of the United Nations Conference on Desertification. The efforts exerted in the Kenyan capital between 29 August and 9 September 1977 made it possible to propose a realistic and effective plan of action accompanied by financial and institutional recommendations that would allow for its implementation.
147.	The world community is thus fully informed of the complexity of the struggle against this scourge. This struggle requires a combination of knowledge, technical and financial means, and human resources. It presupposes a great effort at the national, regional, interregional and even the world level. My delegation hopes that once it is adopted and we have settled the institutional questions and financial arrangements, the plan of action proposed by the Secretariat will be rapidly implemented. The countries of the third world, and the African countries in particular, which suffer most from desertification and the lack of resources necessary to face these problems, are looking for massive assistance from all countries and in particular from the developed countries.
148.	I should like to conclude by greeting the Socialist Republic of Viet Nam, whose presence in our midst is a valuable lesson for all those who throughout the world are engaged in a war aimed at dividing the peoples of a single continent, although that war is clearly destined for failure. May we also extend a welcome to the sister republic of Djibouti, especially at this time, when Africa is being shaken and the fragile edifice of the OAU is being sorely tried.
149.	It is our conviction that in this area nothing can defeat Africa since it will always defend its true values with conviction and determination.
 